          Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------------------x
LEVON ALEKSANIAN, SONAM LAMA, HARJIT KHATRA,
and, Individually, on Behalf of All Others Similarly Situated, and
as Class Representatives,
                                                                                            CASE NO.
                                   Plaintiffs,                                              1:19-cv-10308-ALC

                                   -against-

UBER TECHNOLOGIES, INC., UBER LOGISTIK, LLC, UBER
USA LLC, jointly and severally,

                                    Defendants.
----------------------------------------------------------------------------------------x

                 BRIEF IN OPPOSITION OF DEFENDANTS
     UBER TECHNOLOGIES, INC., UBER LOGISTIK, LLC, AND UBER USA LLC
            TO PLAINTIFFS’ MOTION FOR LIMITED DISCOVERY

                                               INTRODUCTION

        This Court has everything it needs to decide Uber’s motion to compel arbitration. The

record already contains data establishing that the vast majority of Uber trips during the putative

class period were intrastate. Under a line of recent cases addressing the exact question at issue

here, that fact is dispositive: Plaintiffs are not within a class of workers “engaged in interstate

commerce,” and are therefore not exempt from the Federal Arbitration Act (“FAA”). Further,

even if Plaintiffs were exempt from the FAA, the arbitration clause would still be enforceable

under state law. Plaintiffs do not suggest that discovery would be relevant to the state-law inquiry.

        Despite abundant precedent establishing that the arbitration clause is enforceable, Plaintiffs

seek to prolong this litigation by propounding discovery requests on irrelevant topics. Plaintiffs’

request for discovery would subvert the parties’ agreement and undermine the FAA’s purposes by

forcing the parties to litigate in court, notwithstanding the parties’ agreement not to litigate in

court. In addition, Plaintiffs’ proposed discovery requests are overbroad, burdensome, and in

                                                         1
         Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 2 of 12




many cases bear no relationship to Plaintiffs’ own (incorrect) theories about why the evidentiary

record should be expanded. The Court should deny Plaintiffs’ Motion for Limited Discovery and

vindicate the parties’ mutual agreement to resolve this dispute via arbitration.

                                      LEGAL STANDARD

       “The [FAA] calls for a summary and speedy disposition of motions or petitions to enforce

arbitration clauses.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 29 (1983).

Although courts may consider relevant evidence when deciding a motion to compel arbitration,

see Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016), courts should also adhere to

“Congress’s clear intent, in the [FAA], to move the parties to an arbitrable dispute out of court and

into arbitration as quickly and easily as possible,” Moses H. Cone, 460 U.S. at 22; see also Nicosia,

834 F.3d at 228, 229 (noting that FAA “embod[ies] [a] national policy favoring arbitration . . . .

founded on a desire to preserve the parties’ ability to agree to arbitrate, rather than litigate,

disputes.” (internal quotation marks and citations omitted)). Permitting “contentious discovery

disputes” over arbitrability would “defeat[] the express goals of arbitration to yield economical

and swift outcomes.” Citigroup Global Markets Inc. v. Abbar, 761 F.3d 268, 276 (2d Cir. 2014).

       Accordingly, “discovery is ordinarily not undertaken at . . . an early stage of a proceeding

that is governed by an arbitration agreement.” Blair v. Scott Specialty Gases, 283 F.3d 595, 609

(3d Cir. 2002). If a motion to compel arbitration turns on legal rather than factual disputes, the

court should decide the motion as a matter of law rather than prolonging proceedings with

discovery. See AMC Entertainment v. Entretenimiento GM de Mexico S.A. de C.V., 555 F. App’x

12, 14 (2d Cir. 2014) (declining to remand for discovery because “the parties do not dispute that

they agreed to arbitrate, only the legal scope of that agreement, a matter that can be decided without

further discovery”). If the Court concludes that additional fact-finding is needed, discovery should



                                                  2
         Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 3 of 12




be narrowly tailored and limited to the precise facts not currently in the record that the Court deems

necessary to decide the motion. See, e.g., Singh v. Uber Technologies Inc., 939 F.3d 210, 218, 226

(3d Cir. 2019) (allowing a “restricted inquiry” into whether FAA Section 1 exemption applied,

when no facts relevant to the issue had been proffered).

                                           ARGUMENT

       The Court should deny Plaintiffs’ motion because the existing record provides all the facts

necessary to decide Uber’s motion. Plaintiffs offer no sound basis for believing that additional

facts will be helpful.     Moreover, Plaintiffs’ proposed discovery requests are overbroad,

burdensome, and disconnected from Plaintiffs’ own arguments as to why discovery is necessary.

  I.   The Existing Record is Sufficient to Decide Uber’s Motion to Compel Arbitration.

       Discovery is unnecessary because Uber’s motion establishes, as a matter of law, that the

parties must arbitrate. First, Plaintiffs’ motion for discovery solely concerns the enforceability of

Plaintiffs’ arbitration agreements with Uber under the FAA. But as Uber has shown, even if the

FAA does not apply, Plaintiffs’ claims are still subject to mandatory arbitration under New York

law. Dkt. 20, at 21-25. Plaintiffs do not suggest that discovery is relevant to determining

arbitrability under state law. The Court should not order discovery that will not affect the outcome.

See Diaz v. Michigan Logistics Inc., 167 F. Supp. 3d 375, 380-81 (E.D.N.Y. 2016) (refusing to

order discovery on Section 1 exemption when New York law required arbitration).

       Even as to the FAA question, discovery is unnecessary because Uber has already provided

all necessary data to the Court. Uber has submitted a declaration stating that of all trips fulfilled

using the Uber Rides marketplace in the United States between 2013 and 2017 (the class period),

97.28% of the trips began and ended in the same state, while the other 2.72% started and ended in

different states. Declaration of Juan Manuel Contreras, Dkt. 20-9, ¶ 4. For trips that began in New



                                                  3
         Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 4 of 12




York during that period, 96.91% ended in New York, while the other 3.09% ended in other states.

Id. ¶ 8. The declaration also provides those statistics for trips taken in 2019. Id. ¶¶ 4, 8. In

addition, the declaration provides statistics on average trip distances and durations for intrastate

and interstate trips. Id. ¶¶ 5-6, 9-10. Finally, it recites that in 2019, 10.1% of all trips in the United

States, and 6.8% of trips taken in New York, began or ended at an airport. Id. ¶¶ 7, 11.

        No other information is needed to decide the motion. The evidentiary record shows that

drivers using the Uber app occasionally cross state lines, or go to the airport, but they usually do

not. To be sure, the parties dispute the legal inferences to be drawn from those facts. Plaintiffs

contend that the fact that some drivers occasionally cross state lines or occasionally drive to the

airport is enough to show that all drivers fall outside of the FAA. By contrast, Uber urges the

Court to follow case law holding that drivers are not exempted from the FAA because they fall

within a class of drivers primarily engaged in intrastate transportation, even if they occasionally

cross state lines or go to the airport. See Rogers v. Lyft, Inc., No. 20-cv-01938-VC, 2020 WL

1684151 (N.D. Cal. Apr. 7, 2020); Capriole v. Uber Technologies, Inc., No. 20-cv-02211-EMC,

2020 WL 2563276 (N.D. Cal. May 14, 2020); Grice v. Uber Techns., Inc., No. CV 18-2995 PSG

(GJSx), 2020 WL 497487 (C.D. Cal. Jan. 7, 2020), mandamus denied, -- F.3d --, 2020 WL

5268941 (9th Cir. Sep. 4, 2020). But that is a legal dispute, not a factual dispute requiring

additional record development. See, e.g., Grice, 2020 WL 497487, at *9 n.2 (denying plaintiff’s

request for discovery on “the issue of whether his ‘class of transportation workers is engaged in

interstate commerce or sufficiently related work’” when “Plaintiff has not provided an explanation

as to how discovery could change the outcome here or what further discovery is warranted”).

        Plaintiffs cite case law from other jurisdictions ordering discovery on the applicability of

Section 1. Dkt. 45 at 8-9. But in those cases, the record was insufficient for the court to decide



                                                    4
         Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 5 of 12




the Section 1 issue. For instance, in Singh, there were no statistics in the record regarding the

percentage of trips that were interstate or that went to the airport. Similarly, in Sienkaniec v. Uber

Techs., 401 F. Supp. 3d 870, 872 (D. Minn. 2019), the purpose of the discovery was to determine

the fraction of trips, both nationwide and in Minnesota, that were interstate. Here, Uber has already

provided that information to the Court, both nationwide and with respect to New York State. No

authority holds that Plaintiffs are entitled to discovery beyond what is already in the record.

 II.    Plaintiffs Identify No Gaps in the Record Warranting Additional Discovery.

        Plaintiffs argue that the record is deficient in two respects. Both arguments lack merit.

        First, Plaintiffs complain that the record includes only statistics on nationwide trips and

New York state trips, rather than “data unique to New York City.” Dkt. 45 at 6. This argument

fails because “data unique to New York City” is irrelevant. As Uber has already explained in both

its motion to compel arbitration and its reply brief, Plaintiffs are incorrectly conflating the putative

class in this litigation (New York City drivers) with the class of workers for purposes of the FAA

(nationwide drivers). The FAA’s Section 1 exemption applies to “seamen, railroad employees, or

any other class of workers engaged in foreign or interstate commerce.” 9 U.S.C. § 1. The

enumerated job classes—“seamen” and “railroad employees”— are general job categories, rather

than categories of workers from a particular geographic area. Thus, under the reasoning of Circuit

City Stores, Inc. v. Adams, 532 U.S. 105 (2001), a “class of workers engaged in interstate

commerce” must also be a general job category, rather than a category of workers from a particular

geographic area. For this reason, the Section 1 inquiry turns on nationwide data, not New York

City data. Notably, no court has ever ordered discovery regarding interstate trips for drivers within

a particular city. Even Sienkaniec, which Plaintiffs cite as an instance of court-ordered discovery

on Section 1’s applicability, did not order discovery on Uber’s business in Minneapolis, which is



                                                   5
         Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 6 of 12




half an hour from the Wisconsin border and less than two hours from the Iowa border. 401 F.

Supp. 3d. at 872-73. Plaintiffs have persistently refused to address this argument, and it dooms

Plaintiffs’ request for discovery because it shows that the data sought by Plaintiffs is irrelevant.

       Moreover, Uber has already provided the relevant percentages for drivers in New York

State, and Plaintiffs themselves point out that “during the relevant time period the only New York

Market was New York City. Uber did not expand into New York State until June 2017 . . . .” Dkt.

35, at 16 n.6. Thus, there will be no material difference between New York State data from 2013

to 2017—which Uber has already provided—and New York City data.1

       Second, Plaintiffs assert that “JFK Airport and Newark Liberty International” are “serviced

by the putative class,” and that Plaintiffs therefore need data regarding “airport trips.” Dkt. 45, at

7, 8. Such discovery is also unnecessary. As just explained, the relevant class of drivers is national

drivers, not New York City drivers, and Uber has already provided the percentage of national trips

that begin or end at an airport—10.1%.

       Moreover, Uber has already provided the percentage of New York State trips that begin or

end at an airport—which is 6.8%, lower than the percentage of national trips. Plaintiffs provide

no reason to believe that New York City statistics would improve their position.

       Most fundamentally, this discovery is irrelevant as a matter of law. It is undisputed that

drivers using the Uber app can drive to any local destination—bars, workplaces, residences—

including airports. This undisputed fact is sufficient to resolve the parties’ Section 1 dispute. In

United States v. Yellow Cab Co., 332 U.S. 218 (1947), the Supreme Court held that “when local



1
 It is possible that there would be de minimis differences. Uber began operating outside New
York City in June 2017, so statistics regarding trips from 2013 to 2017 would include non-New
York City trips from June 2017 to December 2017. In addition, certain trips before June 2017
may have originated or ended in, e.g., Long Island or Westchester County. However, Plaintiffs
have not shown that these differences would be significant or affect the outcome of this proceeding.
                                                  6
         Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 7 of 12




taxicabs merely convey interstate train passengers between their homes and the railroad station in

the normal course of their independent local service, that service is not an integral part of interstate

transportation” for Sherman Act purposes. Id. at 233. The Supreme Court did not remand for

discovery on the precise percentage of trips to railroad stations. Several courts have applied Yellow

Cab’s reasoning and held that drivers who use ride-sharing or delivery apps are not “engaged in

interstate commerce” merely because drivers sometimes take passengers to the airport.2 Those

courts resolved that question as a legal matter rather than amassing a record of statistics on the

precise percentage of airport trips.3 Here, too, the Court should resolve Uber’s legal argument

rather than requiring additional discovery.




2
  See Rogers, 2020 WL 1684151, at *6 (“Nor does the fact that Lyft drivers frequently pick up and
drop off people at airports and train stations mean that they are, as a class, ‘engaged in’ interstate
commerce.”); Heller v. Rasier, LLC, No. CV 17-8545 PSG (GJSx), 2020 WL 413243, at *7 (C.D.
Cal. Jan. 7, 2020) (“[N]either Plaintiff … nor Uber is in the business of shipping goods across state
lines, even though it delivers luggage and persons that once travelled interstate.” (quotation marks
omitted)); Scaccia v. Uber Technologies, Inc., No. 3:18-cv-00418, 2019 WL 2476811, at *4-*5
(S.D. Ohio June 13, 2019) (rejecting argument that Uber driver engaged in interstate commerce,
for Section 1 purposes, by picking up passengers to and from airports, and to and from Kentucky
and Ohio); Magana v. DoorDash, Inc., 343 F. Supp. 3d 891, 900 (N.D. Cal. 2018) (rejecting
argument “that DoorDash drivers are involved in the flow of interstate commerce because they
facilitate the transportation of goods that originated across state lines” because “the FAA is more
narrow”), appeal docketed, No. 18-17232 (9th Cir. Nov. 20, 2018); see also Kowalewski v.
Samandarov, 590 F. Supp. 2d 477, 485 n.8 (S.D.N.Y. 2008) (“[C]ourts in th[e Second] Circuit
have consistently found that workers not involved with the actual, physical movement of goods
through interstate commerce do not fall under the residuary exemption, regardless of the workers’
ultimate impact on interstate commerce.”).
3
  None of these decisions suggested that discovery was necessary to decide whether the Section 1
exemption applied. See Rogers, 2020 WL 1684151, at *5 (applying “traditional tools of statutory
interpretation”); Heller, 2020 WL 413243, at 9 n.3 (denying request for discovery because plaintiff
had not “provided an explanation as to how discovery could change the outcome here or what
further discovery is warranted,”); Scaccia, 2019 WL 2476811, at *4 (reaching decision through
statutory construction); Magana, 343 F. Supp. 3d at 899-900 (same); see also Capriole, 2020 WL
497487, at *6-*9 (deciding question based on Uber declaration providing nationwide statistics on
trips beginning or ending at airport).
                                                   7
         Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 8 of 12




       Plaintiffs suggest that discovery on “intrastate ‘last-mile’ activities regarding

transportation hubs” is appropriate because of two decisions on the Section 1 exemption’s

applicability to food and package delivery drivers, Waithaka v. Amazon.com, Inc., 966 F.3d 10

(1st Cir. 2020) and Wallace v. Grubhub Holdings, Inc., Nos. 19-1564 & 19-2156, --- F.3d ---, 2020

WL 4463062 (7th Cir. Aug. 4, 2020). See Dkt 45 at 7. But as Uber has previously noted, Waithaka

resolved the distinct issue of whether last-mile delivery drivers who transport goods that did cross

state lines fell outside of Section 1 because they did not themselves cross state lines. See Dkt. 38,

at 7 n.6; see also In re Grice, 2020 WL 5268941, at *4 (finding that Waithaka was not “particularly

helpful” to the argument that Uber drivers fall within Section 1 exemption, and that “Waithaka’s

holding was limited to the § 1 exemption status” of Amazon Flex “last-mile” delivery drivers).

Wallace is even less helpful to Plaintiffs, because as Plaintiffs acknowledge, Wallace held that

Grubhub food delivery drivers were not exempt from the FAA. Dkt. 45 at 7; 2020 WL 4463062

at *2-*3. Moreover, Waithaka and Wallace resolved legal questions on Section 1’s applicability;

nothing in those opinions suggest that additional facts would be helpful.4

III.   Plaintiffs’ Proposed Discovery Requests Are Overbroad and Burdensome.

       Although Plaintiffs argue that they require information regarding New York City (as

opposed to New York State) trips and trips to airports and other transportation hubs, their discovery

requests seek information entirely unrelated to those supposed gaps in the record. For instance,

Plaintiffs seek information about the “total gross sales derived from Uber Trips.” Dkt. 44-1, at 3.

In addition to being vague,5 this discovery request is wholly irrelevant to the Section 1 inquiry.



4
  Cunningham v. Lyft, Inc., --- F.Supp.3d ---, 2020 WL 1503220 (D. Mass. Mar. 27, 2020), which
Plaintiffs cite in support of their argument that Uber rides to interstate travel hubs make them
exempt from the FAA, Dkt. 45 at 6, 7, also did not order discovery on the Section 1 exemption.
5
  In particular, it is unclear what “total gross sales” means in the context of a company like Uber,
which offers a platform that allows passengers to compensate drivers for their rides.
                                                 8
         Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 9 of 12




Likewise, several discovery requests seek information regarding total numbers of trips. Dkt. 44-

1, at 3-4. But the total number of trips is irrelevant to the character of drivers’ work—the relevant

information is the proportion of trips that are interstate, which Uber has already provided.

       Moreover, contrary to Plaintiffs’ assertions, complying with Plaintiffs’ discovery requests

would be highly burdensome. For instance, two of Plaintiffs’ interrogatories are as follows:

               INTERROGATORY NO. 7: Please provide the total number of
               Uber Trips taken to or from an interstate bus or rail hub, or interstate
               waterway piers for each year from 2013-2017: 1.) within Uber’s
               New York City Market (including, but not limited to Pennsylvania
               Station, Port Authority Bus Terminal (Midtown), the George
               Washington Bridge Grand Central Terminal, the Pier 79, the
               Manhattan and Redhook Cruise Terminals, as well as Pier 11 on the
               East River) and; 2.) similar hubs within Uber’s U.S. market as a
               whole.

               INTERROGATORY NO. 8: Please provide the total gross sales
               derived from Uber Trips taken to or from an interstate bus or rail
               hub, or interstate waterway piers for each year from 2013-2017: 1.)
               within Uber’s New York City Market (including, but not limited to,
               Pennsylvania Station, Port Authority Bus Terminal (Midtown), the
               George Washington Bridge Grand Central Terminal, the Pier 79, the
               Manhattan and Redhook Cruise Terminals, as well as Pier 11 on the
               East River) and; 2.) similar within Uber’s U.S. market as a whole.

These interrogatories seek data on trips to all hubs and piers in New York City, and all other

“similar” hubs and piers in the United States. These interrogatories would force Uber to

accomplish the impossible task of cataloguing all of the innumerable transportation hubs in the

United States. In addition, the interrogatories are hopelessly vague, given the lack of any definition

of “hubs” or “interstate piers.” In Washington, D.C., for instance, private buses to New York City

pick up passengers at a bus stop6—would this qualify as a “bus hub”? Does an “interstate pier”




6
 See                                                                        BestBus.com,
https://www.bestbus.com/site/modules/stops/?fi=14#:~:text=The%20pickup%20and%20drop%2
0off,street%20from%20the%20Skylight%20dinner.&text=The%20bus%20will%20pick%20up,P
                                                  9
        Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 10 of 12




refer only to locations where cruise ships dock, or does it refer to any pier where any boat that may

be used for interstate travel docks? Plaintiffs’ interrogatories do not answer these questions.

       Even if Uber could identify every single bus or rail hub and “interstate” pier in the United

States, this data would be irrelevant, because Uber has no way of determining which trips are taken

for the purpose of interstate travel. For example, when a passenger requests a ride to Grand Central

Terminal, Uber has no way of knowing whether that passenger actually took a train out of New

York State; whether the passenger took a local subway to another location in New York City or a

commuter rail to elsewhere in New York State; or whether the passenger did not take a train at all,

and instead took an Uber to Grand Central because they work there, or wanted to meet a friend

traveling into New York City, eat at Grand Central’s restaurants, or to go to another location near

Grand Central. Accordingly, these interrogatories, which seek impossible-to-obtain data of

limited, if any, value, would impose an undue burden on Uber.

       No discovery is warranted here. But if the Court does order discovery, it should be limited

narrowly to the facts Plaintiffs claim they need: (a) data regarding the percentage of trips in New

York City (as opposed to New York State) that crossed state lines, and (b) data regarding the

percentage of trips in New York City (as opposed to New York State) that went to an airport. Even

this discovery is legally irrelevant, however, and Uber urges the Court to deny Plaintiffs’ motion.

                                         CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiffs’ Motion for Limited Discovery.




ark%20%26%20Ride%2C%20East%20Lot.&text=50%20Massachusetts%20Ave%20NE%2C%
20at,deck%20on%20the%202nd%20floor, (last accessed Sept. 9, 2020).
                                                 10
      Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 11 of 12




     Dated: September 15, 2020          Respectfully submitted,

s/ Jeremy Creelan
Jeremy M. Creeelan
Elizabeth A. Edmondson
919 Third Avenue
New York, NY 10022-3908
(212) 891-1600
JCreelan@jenner.com
EEdmondson@jenner.com

Adam G. Unikowsky (pro hac vice forthcoming)
Tassity S. Johnson (pro hac vice forthcoming)
1099 New York Avenue, NW Suite 900
Washington, DC 20001-4412
(202) 639-6000
AUnikowsky@jenner.com
TJohnson@jenner.com

Counsel for Defendants




                                           11
          Case 1:19-cv-10308-ALC Document 47 Filed 09/15/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2020, the foregoing Brief in Opposition to Plaintiffs’

Motion for Limited Discovery was filed electronically through the Court’s CM/ECF system.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system.


                                                        s/ Jeremy Creelan
                                                        Jeremy M. Creeelan




                                                   12
